









Exhibit 10.2


[brinksinducementoptio_image1.jpg]




PERSONAL & CONFIDENTIAL




To:     Douglas Allen Pertz


From:    McAlister C. Marshall, II


Date:    June 9, 2016


Subject:    Inducement Stock Option Award Agreement




On June 9, 2016 (the “Grant Date”), the Compensation and Benefits Committee of
the Board of Directors of The Brink’s Company (the “Company”), in accordance
with the terms of The Brink’s Company 2013 Equity Incentive Plan (the “Plan”),
granted you this award (this “Award”) of nonqualified stock options (the
“Options”) to purchase 400,000 shares of common stock of the Company (each, a
“Share”) at a price of $29.87 per Share. Capitalized terms that are used but not
defined herein or in the Terms and Conditions attached hereto (collectively,
this “Award Agreement”) shall have the meanings ascribed to such terms in the
Plan. For purposes of this Award Agreement, the terms “Cause”, “Good Reason” and
“Incapacity” shall have the meanings ascribed to such terms in the Offer Letter,
dated as of June 9, 2016, between the Company and you (the “Offer Letter”).


Unless otherwise provided under this Award Agreement, subject to your continued
employment by the Company or one of its Subsidiaries from the Grant Date through
June 9, 2019 (the “Vesting Date”), and your continued holding of the “Purchased
Stock” (as defined in the Offer Letter) through the Vesting Date (the “Holding
Condition”), a number of Options determined as follows shall vest:


•
Options in respect of 133,334 Shares shall become vested if the average closing
price of Shares over any 15 consecutive trading day period between the Grant
Date and the Vesting Date is at least $37.34 (the “First Price Target”);



•
Options in respect of an additional 133,333 Shares shall become vested if the
average closing price of Shares over any 15 consecutive trading day period
between the Grant Date and the Vesting Date is at least $44.81;



•
Options in respect of an additional 133,333 Shares shall become vested if the
average closing price of Shares over any 15 consecutive trading day period
between the Grant Date and the Vesting Date is at least $47.79 (each of the
foregoing price targets, a “Price Target”).



    



--------------------------------------------------------------------------------




Except as expressly provided below, any Options with respect to which the
applicable Price Target has not been attained as of the Vesting Date shall be
forfeited automatically at such time.


The Company shall comply with federal, state and local tax withholding
requirements with respect to the taxable income you will recognize from exercise
of the Options (which may include withholding from delivery a sufficient number
of Shares to provide for the payment of withholding taxes or withholding cash
compensation, as permitted under relevant law). 
Prior to your acceptance of this Award, you will need to review this Award
Agreement, which includes the following documents provided below:


•
The Terms and Conditions, which together with the Plan (receipt of a copy of
which is hereby acknowledged by you) and the Offer Letter, govern this Award.



•
A copy of The Brink’s Company Compensation Recoupment Policy (as amended from
time to time, the “Recoupment Policy”, the current version of which is attached
hereto as Exhibit A), which provides that incentive compensation that meets the
definition of Excessive Compensation under the Recoupment Policy will be
recouped from executive officers and other responsible parties in the event the
Company is required to provide an accounting restatement for any of the prior
three fiscal years, due to material noncompliance with any financial reporting
requirement under the Federal securities laws. You must agree to the terms of
the Recoupment Policy in order to receive this Award, as outlined in Section
8(a) of this Award Agreement.

•
The Restrictive Covenant Agreement (which is attached hereto as Exhibit B),
which will require that you refrain from certain activities in the event that
you terminate employment with the Company and its Subsidiaries. You must agree
to these restrictions in order to receive this Award, as outlined in Section 9
of the Terms and Conditions.





By your signature and the authorized Company signature below and on the final
page of the Terms and Conditions, you and the Company agree that this Award is
granted under and governed by the terms and conditions of this Award Agreement,
the Offer Letter, and the Plan (receipt of a copy of which is hereby
acknowledged, and which is incorporated by reference into this Award Agreement).
/s/McAlister C. Marshall, II
 
As of June 9, 2016
The Brink’s Company
 
Date
 
 
 
/s/Douglas A. Pertz
 
As of June 9, 2016
Employee
 
Date











--------------------------------------------------------------------------------




TERMS AND CONDITIONS


1.Subject to all the terms and conditions of the Plan, the employee identified
above (the “Employee”) is granted this Award as set forth above.


2.(a) Notwithstanding Section 11(a) of the Plan (which shall be inapplicable to
this Award), if prior to a Change in Control and the Vesting Date, the
Employee’s employment by the Company or one of its Subsidiaries is terminated by
the Company or one of its Subsidiaries without Cause, by the Employee for Good
Reason, or due to the Employee’s death or Incapacity, then (i) a number of
unvested Options as to which the applicable Price Target has been attained (and,
for this purpose, the First Price Target shall be deemed attained if not
otherwise attained) equal to (x) the number of such Options multiplied by (y) a
fraction, the numerator of which is the number of days from and including the
Start Date through and including the date of termination plus 548 days (up to
1,095), and the denominator of which is 1,095 (the “Pro-Ration Fraction”) shall
vest on the date of termination; and (ii) a number of unvested Options for which
the applicable Price Target has not been attained or deemed attained as of the
date of termination equal to the number of such Options multiplied by the
Pro-Ration Fraction shall remain outstanding and eligible to vest subject to
attaining the applicable Price Target during the six-month period following the
date of termination. Options that are not vested and that do not remain eligible
to vest on the date of termination after the application of the preceding
sentence shall be forfeited three months following the date of termination
(except as provided in Section 3(c)), and Options that remain eligible to vest
for six months following the date of termination pursuant to clause (ii) of the
preceding sentence and as to which the applicable Price Target is not attained
during such six-month period shall be forfeited automatically at the end of such
six-month period.


2.(b) If prior to a Change in Control and the Vesting Date, the Employee’s
employment by the Company or one of its Subsidiaries terminates for any reason
not contemplated by Section 2(a) of this Award Agreement, any unvested Options
subject to this Award shall be forfeited automatically upon such termination.


2.(c)     Notwithstanding the above, the Holding Condition shall cease upon the
Employee’s termination of employment.


3.(a) Notwithstanding Section 12(g) of the Plan, unless otherwise determined by
the Board or the Committee, if, in the event of a Change in Control that occurs
on or prior to the Vesting Date, this Award remains outstanding or the successor
company assumes or provides a substitute award for this Award, with appropriate
adjustments to the exercise price and number and kinds of shares underlying this
Award, any portion of this Award that is unvested shall remain outstanding and
eligible to vest and be exercised in accordance with the terms of this Award
Agreement; provided, however, the Price Targets shall cease to apply following a
Change in Control. If, in the event of a Change in Control, this Award does not
remain outstanding or the successor company does not so assume this Award or
provide a substitute award, Section 12(g) of the Plan shall apply to this Award,
and the Price Targets shall be deemed achieved.




--------------------------------------------------------------------------------






3.    (b) Notwithstanding Section 3(a) of this Agreement, if following a Change
in Control, the Employee’s employment by the Company or one of its Subsidiaries
terminates prior to the Vesting Date for any reason other than a termination by
the Company or one of its Subsidiaries for Cause or by the Employee without Good
Reason, then upon such termination, any unvested Options subject to this Award
shall automatically vest in full without regard to the Price Targets.


3.    (c) If the Employee’s employment by the Company or one of its Subsidiaries
is terminated by the Company or one of its Subsidiaries without Cause or by the
Employee for Good Reason during the three-month period prior to a Change in
Control that occurs on or prior to the Vesting Date, then upon the Change in
Control, any outstanding unvested Options subject to this Award shall
automatically vest in full without regard to the Price Targets.


3.    (d) Notwithstanding the above, the Holding Condition shall cease upon a
Change in Control.


4.Options, to the extent vested, may be exercised by the Employee with respect
to all or such portion of the Shares subject to this Award until the termination
of the Options. The Options shall automatically terminate and no longer be
exercisable upon June 9, 2022 or, if earlier, (a) in the case of Options which
are vested upon termination of employment, (X) the first anniversary of a
termination due to death or Incapacity, (Y)  immediately upon a termination by
the Company for Cause, and (Z) 90 days following termination for any other
reason, and (b) in the case of Options that vest following termination of
employment pursuant to Section 2(a)(ii) or 3(c) of this Award Agreement, 90 days
following the applicable vesting date.


5.In order to exercise Options, the Employee shall provide written notice to the
Company, specifying the number of Shares to be purchased, and shall tender the
full purchase price of the Shares covered by such exercise, in accordance with
Section 6(d) of the Plan. Such payment may be made in Shares already owned by
the Employee. Such exercise shall be effective upon receipt by the Company of
such notice and tender. Notwithstanding the foregoing, in accordance with
Section 12(h) of the Plan, the Options shall be automatically, and without any
action by Employee, deemed exercised, by means of a “net exercise” procedure,
immediately prior to the expiration of the Options if the then Fair Market Value
of the underlying Shares at that time exceeds the exercise price of the Options.


6.In accordance with Section 14(b) of the Plan, if the Employee is subject to
the income tax laws of the United States of America, the Company shall withhold
from the payment to the Employee a sufficient number of Shares to provide for
the payment of any taxes required to be withheld by federal, state or local law
with respect to income resulting from such payment.


7.The Options are not transferable by the Employee otherwise than by will or by
the laws of descent and distribution and shall be exercised during the lifetime
of the Employee only by the Employee or by the Employee’s duly appointed legal
representative.






--------------------------------------------------------------------------------




8.(a) This Agreement is subject to the terms and conditions of the Recoupment
Policy, a copy of which is attached as Exhibit A, and the provisions thereof are
incorporated in this Award Agreement by reference. The Employee further
acknowledges and agrees that all cash-based or equity-based compensation, as
defined in the Recoupment Policy (“Incentive Awards”), that the Employee
receives or is eligible to receive contemporaneously with or after the date of
this Agreement shall be subject to the terms and conditions of the Recoupment
Policy, and the Employee may be required to forfeit such Incentive Awards, or
return shares or other property (or any portion thereof) received in respect of
such Incentive Awards, if the Employee is determined to be a Covered Employee
and such Incentive Awards, shares or other property (or such portion thereof) is
determined to be Excess Compensation (as such terms are defined in the
Recoupment Policy).


8.    (b) In exchange for this Award, and the opportunity to be eligible to
receive future Incentive Awards, the Employee expressly agrees and consents that
all Incentive Awards previously granted shall be subject to the terms and
conditions of the Recoupment Policy from and after the date hereof. For the
avoidance of doubt, the Employee may be required to forfeit Incentive Awards or
return shares or other property (or any portion thereof) already received in
respect of such Incentive Awards, if the Employee is determined to be a Covered
Employee and such Incentive Awards, shares or other property (or such portion
thereof) is determined to be Excess Compensation. The parties acknowledge that
the Employee would not be eligible for the benefits described in the first
sentence of this Section 8(b) without agreeing to the consent in this Section
8(b).


9.In connection with the Employee’s acceptance of this Award and in
consideration of the promises contained in this Award Agreement, the receipt and
adequacy of which are hereby acknowledged, the Employee agrees to comply with
the terms of the Restrictive Covenant Agreement set forth on Exhibit B of this
Award Agreement, the provisions of which are incorporated in this Award
Agreement by reference. This Award shall expire and may no longer become earned
and/or payable on and after the time the Employee breaches the terms of the
Restrictive Covenant Agreement, and the Employee expressly agrees to (a) return
to the Company any Shares previously delivered pursuant to this Award Agreement,
(b) reimburse the Company for all withholding taxes paid in connection with
settlement of this Award and (c) pay to the Company the aggregate proceeds
received from any sale or disposition of Shares previously delivered pursuant to
this Award Agreement, promptly upon a breach of such Restrictive Covenant
Agreement.


10.All other provisions contained in the Plan are incorporated in this Award
Agreement by reference. The Board or the Committee may amend the Plan at any
time, provided that if such amendment shall adversely affect the rights of the
Employee with respect to this Award, the Employee’s consent shall be required
except to the extent any such amendment is made to comply with any applicable
law, stock exchange rules and regulations or accounting or tax rules and
regulations. This Award Agreement may at any time be amended by mutual agreement
of the Board or the Committee (or a designee thereof) and the Employee. The
Company shall provide, by registered or certified mail, the Employee with
written notice of any amendment to this Award Agreement or the Plan that
requires the consent or agreement of the Employee, which amendment, if adopted
prior to a Change in Control, shall become automatically effective unless the
Employee,




--------------------------------------------------------------------------------




within 30 days of the date the Company provides such notice, gives written
notice to the Company that such amendment is not accepted by the Employee, in
which case the terms of this Award Agreement and the Plan shall remain
unchanged. Subject to any applicable provisions of the Company’s bylaws or of
the Plan, any applicable determinations, order, resolutions or other actions of
the Committee or of the Board shall be final, conclusive and binding on the
Company and the Employee.


11.All notices hereunder shall be in writing and (a) if to the Company, shall be
delivered personally to the Secretary of the Company or mailed to its principal
office address, 1801 Bayberry Court, P.O. Box 18100, Richmond, VA 23226-8100
USA, to the attention of the Secretary, and (b) if to the Employee, shall be
delivered personally or mailed to the Employee at the address set forth below.
Such addresses may be changed at any time by notice from one party to the other.


12.This Award Agreement shall bind and inure to the benefit of the parties
hereto and the successors and assigns of the Company and, to the extent provided
in the Plan, the legal representatives of the Employee. As used in this Award
Agreement, the “Company” means the Company as defined herein and any successor.




IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the day and year first above written.


/s/McAlister C. Marshall, II
 
As of June 9, 2016
The Brink’s Company
 
Date
/s/Douglas A. Pertz
 


As of June 9, 2016
Employee
 
Date
 
Street address, City, State & ZIP





--------------------------------------------------------------------------------




EXHIBIT A


The Brink’s Company
Compensation Recoupment Policy


The compensation recoupment policy of The Brink’s Company (the “Company”) shall
apply if the Company is required to provide an accounting restatement for any of
the prior three fiscal years for which audited financial statements have been
completed, due to material noncompliance with any financial reporting
requirement under the Federal securities laws (a “Restatement”).
In the event of a Restatement, the Compensation and Benefits Committee will
recoup “Excess Compensation” (as defined below) from “Covered Employees” (as
defined below). In addition to the recoupment of any Excess Compensation, the
Compensation and Benefits Committee will take such actions as it deems necessary
or appropriate against a particular Covered Employee, depending on all the facts
and circumstances as determined during its review, including (i) recommending
disciplinary actions to the Board of Directors, up to and including termination,
and/or (ii) the pursuit of other available remedies.
“Excess Compensation” means the difference between (i) the actual amount of
cash-based or equity-based incentive compensation received by the Covered
Employee and (ii) the compensation that would have been received based on the
restated financial results during the three-year period preceding the date on
which the Company is required to prepare such restatement (the “Covered
Period”).
“Covered Employees” means (i) the executive officers of the Company, as
designated by the Board of Directors from time to time and (ii) any employee
whose acts or omissions were directly responsible for the events that led to the
Restatement and who received Excess Compensation during the Covered Period.
For purposes of this policy, “cash-based or equity-based incentive compensation”
includes awards under the Key Employees Incentive Plan (“KEIP”), the Management
Performance Improvement Plan (“MPIP”), the 2005 Equity Incentive Plan, as
amended (the “2005 Incentive Plan”), the 2013 Equity Incentive Plan (the “2013
Incentive Plan”) and any successor plan or plans.
This policy shall be communicated to all participants in the Company’s KEIP,
MPIP, 2005 Incentive Plan, and 2013 Incentive Plan.
This policy is separate from and in addition to the requirements of Section 304
of the Sarbanes-Oxley Act of 2002 (Forfeiture of Certain Bonuses and Profits)
that are applicable to the Company’s Chief Executive Officer and Chief Financial
Officer (“Section 304”), and the Compensation and Benefits Committee shall
reduce the recoupment under this policy for any amounts paid to the Company by
the Chief Executive Officer and Chief Financial Officer pursuant to Section 304.




--------------------------------------------------------------------------------




EXHIBIT B


Restrictive Covenant Agreement (“RCA”)


1. Definitions:


a. “Company” means The Brink’s Company.


b. “Competing Business” means any person or entity that provides products or
services in the business of armored vehicle transportation, secure international
transportation of valuables, coin processing services, currency processing
services, cash management services, safe and safe control services, payment
services, security and guarding services, deposit processing services/daily
overnight credit, check imaging, or jewel or precious metal vaulting, that are
the same as or substantially similar to, and competitive with, the products or
services provided by the Company or its subsidiaries at any time during the
twenty-four (24) months prior to the cessation of Employee’s employment.


c. “Confidential Information” means all valuable and/or proprietary information
(in oral, written, electronic or other forms) belonging to or pertaining to the
Company, its Customers and Vendors, that is not generally known or publicly
available, and which would be useful to competitors of the Company or otherwise
damaging to the Company if disclosed. Confidential Information may include, but
is not necessarily limited to: (i) the identity of Company Customers, their
purchasing histories, and the terms or proposed terms upon which Company offers
or may offer its products and services to such Customers, (ii) the identity of
Company Vendors or potential Vendors, and the terms or proposed terms upon which
the Company may purchase products and services from such Vendors, (iii) the
terms and conditions upon which the Company employs its employees and
independent contractors, (iv) marketing and/or business plans and strategies,
(v) financial reports and analyses regarding the revenues, expenses,
profitability and operations of the Company, (vi) technology used by the Company
to provide its services, and (vii) information provided to the Company by third
parties under a duty to maintain the confidentiality of such information.
Notwithstanding the foregoing, Confidential Information does not include
information that: (i) has been voluntarily disclosed to the public by the
Company, except where such public disclosure has been made by Employee without
authorization from the Company; (ii) has been independently developed and
disclosed by others, or (iii) which has otherwise entered the public domain
through lawful means.


d. “Employee” means the employee identified in the Award Agreement to which this
RCA is attached as Exhibit B.


e. “Material Contact” means with respect to an employee or independent
contractor of the Company, Employee worked with the employee or independent
contractor of the Company in furtherance of the business interests of the
Company and within twelve (12) months prior to the cessation of




--------------------------------------------------------------------------------




Employee’s employment or, with respect to an employee or independent contractor
of the Company, Customer (defined below) or Vendor (defined below), Employee
personally communicated with the employee or independent contractor of the
Company, Customer or Vendor in person, by telephone or by paper or electronic
correspondence in furtherance of the business interests of the Company and
within twelve (12) months prior to the cessation of Employee’s employment.


f. “Restricted Period” means the period while Employee is employed by the
Company and for twenty-four (24) months following the cessation of Employee’s
employment with the Company.


g. “Restricted Territory” means those geographic areas described on Exhibit 1 to
this RCA. Employee acknowledges and agrees that this geographic area consists of
those states or countries (i) in which Employee was physically located at the
time Employee provided services in furtherance of the business interests of the
Company, (ii) for which Employee had supervisory responsibility (in whole or in
part), if any, on behalf of the Company, or (iii) to which Employee was assigned
by the Company; provided, however, that in all cases the Restricted Territory
shall be limited to those states or countries where Employee provided such
services or had such responsibility or assignment within twenty-four (24) months
prior to the cessation of Employee’s employment; provided, further, that the
“Restricted Territory” shall not include any state or country where the Company
either does not provide or has ceased providing products and services.


h. “Customer” means any person or entity who or which purchased products or
services from the Company in exchange for compensation within twenty-four (24)
months prior to the cessation of Employee’s employment with the Company.
i. “Vendor” means any person or entity who or which has provided products or
services to the Company in exchange for compensation within twenty-four (24)
months prior to the cessation of Employee’s employment with the Company.
j. “Lines of Business of the Company” means any Company-recognized department,
division or subdivision of the Company, or any of its subsidiaries or
affiliates, to which Employee was assigned or which Employee supervised
(directly or indirectly or in whole or in part) or for which Employee provided
services as part of Employee’s employment duties within twenty-four (24) months
prior to the cessation Employee’s employment.


2. Assignment of Work Product and Inventions. Employee hereby assigns and grants
to the Company (and will upon request take any actions needed to formally assign
and grant to the Company and/or obtain patents, trademark registrations or
copyrights belonging to the Company) the sole and exclusive ownership of any and
all inventions, information, reports, computer software or programs, writings,
technical information or work product collected or developed by Employee, alone
or with others, during the term of Employee's employment relating to the
Company. This duty applies whether or not the forgoing inventions or information
are made or prepared in the course of employment with the Company, so long as
such inventions or information relate to the business of the Company and have
been developed in whole or in part during the term of Employee's




--------------------------------------------------------------------------------




employment. Employee agrees to advise the Company in writing of each invention
that Employee, alone or with others, makes or conceives during the term of
Employee's employment and which relate to the Business of the Company.
Notwithstanding any provision of this RCA, Employee shall not be required to
assign, nor shall Employee be deemed to have assigned, any of Employee’s rights
in any invention that Employee develops entirely on his own time without using
the Company’s equipment, supplies, facilities, trade secrets or Confidential
Information, except for inventions that either: (1) relate, at the time that the
invention is conceived or reduced to practice, to the business of the Company or
to actual or demonstrably anticipated research or development of the Company; or
(2) result from any work performed by Employee for the Company on behalf of the
Company. Inventions which Employee developed before Employee came to work for
the Company, if any, are described in the attached Exhibit 2 and excluded from
this Section. The failure of the parties to attach any Exhibit 2 to this RCA
shall be deemed an admission by Employee that Employee does not have any
pre-existing inventions.


3. Return of Property and Information. Employee agrees not to remove any Company
property from Company premises, except when authorized by the Company. Employee
agrees to return all Company property and information (whether confidential or
not) within Employee’s possession or control within seven (7) calendar days
following the cessation of Employee’s employment with the Company. Such property
and information includes, but is not limited to, the original and any copy
(regardless of the manner in which it is recorded) of all information provided
by the Company to Employee or which Employee has developed or collected in the
scope of Employee’s employment with the Company, as well as all Company-issued
equipment, supplies, accessories, vehicles, keys, instruments, tools, devices,
computers, cell phones, pagers, materials, documents, plans, records, notebooks,
drawings, or papers. Upon request by the Company, Employee shall certify in
writing that Employee has complied with this provision, and has permanently
deleted all Company information from any computers or other electronic storage
devices or media owned by Employee. Employee may retain information relating to
Employee’s benefit plans and compensation only to the extent such information
reflects employee’s individual financial and benefit information, as opposed to
information and plan terms that are applicable to others.


4. Duty of Confidentiality. The Company agrees, and Employee acknowledges, that
the Company shall provide Confidential Information to Employee as part of the
employment relationship between Company and Employee and that such information
is necessary for Employee to perform Employee's duties for Company. Employee
agrees that during employment with the Company and thereafter, Employee shall
not, directly or indirectly, divulge or make use of any Confidential Information
other than in the performance of Employee’s duties for the Company. While
employed by the Company, Employee shall make all reasonable efforts to protect
and maintain the confidentiality of the Confidential Information. In the event
that Employee becomes aware of unauthorized disclosures of the Confidential
Information by anyone at any time, whether intentionally or by accident,
Employee shall promptly notify the Company. This RCA does not limit the remedies
available to the Company under common or statutory law as to trade secrets or
other types of confidential information, which may impose longer duties of
non-disclosure.




--------------------------------------------------------------------------------




5. Non-Competition.
a. Employee agrees that during the Restricted Period, and within the Restricted
Territory, Employee shall not, directly or indirectly, whether on Employee’s own
behalf or on behalf of any other person or entity, own, manage, control, or
participate in the ownership, management, or control of, a Competing Business in
regard to products or services that are the same as or substantially similar to,
and in competition with, those offered by any Lines of Business of the Company
(as defined herein) within twenty-four (24) months prior to Employee’s
termination or resignation.
b. Employee agrees that during the Restricted Period, and within the Restricted
Territory, Employee shall not, directly or indirectly, whether on Employee’s own
behalf or on behalf of any other person or entity, perform services for a
Competing Business which are the same as or substantially similar to the
services conducted, authorized, offered, or provided by Employee to any Lines of
Business of the Company within twenty-four (24) months prior to Employee’s
termination or resignation.
c. Nothing in this RCA shall prohibit Employee from owning 5% or less of the
outstanding equity or debt securities of any publicly traded Competing Business.
6. Non-Recruitment of Company Employees and Contractors. Employee agrees that
during the Restricted Period, Employee shall not, directly or indirectly,
whether on Employee’s own behalf or on behalf of any other person or entity,
solicit or induce any employee or independent contractor of the Company with
whom Employee had Material Contact, to terminate or lessen such employment or
contract with the Company.
7. Non-Solicitation of Company Customers. Employee agrees that during the
Restricted Period, Employee shall not, directly or indirectly, whether on
Employee’s own behalf or on behalf of any other person or entity, solicit any
Customers of the Company with whom Employee had Material Contact, for the
purpose of selling any products or services for a Competing Business.


8. Non-Solicitation of Company Vendors. Employee agrees that during the
Restricted Period, Employee shall not, directly or indirectly, whether on
Employee’s own behalf or on behalf of any other person or entity, solicit any
actual or prospective Vendor of the Company with whom Employee had Material
Contact, for the purpose of purchasing products or services to support a
Competing Business.


9. Acknowledgements. Employee acknowledges and agrees that the provisions of
this RCA are reasonable as to time, scope and territory given the Company’s need
to protect its Confidential Information and its relationships and goodwill with
its customers, suppliers, employees and contractors, all of which have been
developed at great time and expense to the Company. Employee represents that
Employee has the skills and abilities to obtain alternative employment that
would not violate this RCA in the event that Employee leaves employment with the
Company, and that this RCA does not pose an undue hardship on Employee. Employee
further acknowledges that Employee’s breach of any provision of this RCA would
likely cause irreparable injury to the




--------------------------------------------------------------------------------




Company, and therefore the Company may seek, at its option, injunctive relief
and the recovery of its reasonable attorney’s fees and costs incurred in
defending or enforcing this RCA (in the event the Company is the prevailing
party), in addition to or in place of any other remedies available in law or
equity, including any remedies available under the Award Agreement to which this
RCA is attached as Exhibit B.
10. Caveat. Nothing in this RCA shall prohibit Employee from working in any role
or engaging in any job or activity that is not in competition with the products
and services provided by the Company at the time Employee’s employment ceases.
11. Breach does not excuse performance. Employee agrees that a breach or an
alleged breach by the Company of any provision of this RCA or any other
agreement shall not excuse Employee’s obligation to adhere to the provisions of
this RCA and shall not constitute a defense to the enforcement thereof by the
Company.
12. Non-Disparagement. Employee agrees that Employee will not make any untrue,
misleading, or defamatory statements concerning the Company or any of its
subsidiaries or affiliates or any of its or their officers or directors, and
will not directly or indirectly make, repeat or publish any false, disparaging,
negative, unflattering, accusatory, or derogatory remarks or references, whether
oral or in writing, concerning the Company or any of its subsidiaries or
affiliates, or otherwise take any action which might reasonably be expected to
cause damage or harm to the Company or any of its subsidiaries or affiliates or
any of its or their officers or directors. Nothing in this RCA, however,
prohibits Employee from communicating with or cooperating in any investigations
of any governmental agency on matters within their jurisdictions, provided that
this RCA does prohibit Employee from recovering any relief, including without
limitation monetary relief, as a result of such activities. In agreeing not to
make disparaging statements regarding the Company or its subsidiaries or
affiliates or its or their officers or directors, Employee acknowledges that he
is making a knowing, voluntary and intelligent waiver of any and all rights he
may have to make disparaging comments about the Company or its subsidiaries or
affiliates or its or their officers or directors, including rights under any
applicable federal and state constitutional rights.
13. Governing Law. The terms of this RCA and any disputes arising out of it
shall be governed by and construed in accordance with the laws of the State of
Texas, except that any Texas conflict-of-law principles that might require
application of the laws of another jurisdiction shall not apply.
14. Venue. Any dispute arising from or relating to this RCA shall be resolved
exclusively in the United States District Court for the Northern District of
Texas or any state court sitting in Dallas County, Texas, at the sole option of
the Company, and Employee expressly consents to the personal jurisdiction in
these courts and in the State of Texas, and hereby waives all objections to
venue and jurisdiction, as well as Employee’s right to removal, if any.
15. Construction. This RCA shall not be construed more strictly against one
party than any other by virtue of the fact that it may have been prepared by
counsel for one of the parties. The headings




--------------------------------------------------------------------------------




to the sections of this RCA are included for convenience only and shall not
affect the interpretation of this RCA.
16. Modification. The parties expressly agree that should a court find any
provision of this RCA, or part thereof, to be unenforceable or unreasonable, the
court may modify the provision, or part thereof, in a manner which renders that
provision reasonable, enforceable, and in conformity with public policy.
17. Severability. If any provision of this RCA, or part thereof, is determined
to be unenforceable for any reason whatsoever, and cannot or will not be
modified to render it enforceable, it shall be severable from the remainder of
this RCA and shall not invalidate or affect the other provisions of this RCA,
which shall remain in full force and effect and shall be enforceable according
to their terms. No covenant shall be dependent upon any other covenant or
provision herein, each of which stands independently.


18. Notices. All notices hereunder shall be in writing and (a) if to the
Company, shall be delivered personally to the Secretary of the Company or mailed
to its principal office address, 1801 Bayberry Court, P.O. Box 18100, Richmond,
VA 23226-8100 USA, to the attention of the Secretary, and (b) if to the
Employee, shall be delivered personally or mailed to the Employee at the address
set forth below. Such addresses may be changed at any time by notice from one
party to the other.


19. Assignability. This RCA shall bind and inure to the benefit of the parties
hereto and the successors and assigns of the Company. This RCA may be assigned
by the Company to a successor in interest without the prior consent of the
Employee.


20. Waivers and Further Agreements. Neither this RCA nor any term or condition
hereof, may be waived or modified in whole or in part as against the Company or
Employee, except by written instrument executed by or on behalf of the party
other than the party seeking such waiver or modification, expressly stating that
it is intended to operate as a waiver or modification of this agreement or the
applicable term or condition hereof.






--------------------------------------------------------------------------------




Exhibit 1


In accordance with Section 1.g, “Restricted Territory” includes:
•       
 U.S.A.
•       
 Argentina
•       
 Australia
•       
Belgium
•       
Bolivia
•       
Brazil
•       
Canada
•       
Chile
•       
China
•       
Colombia
•       
France
•       
Germany
•       
Greece
•       
Hong Kong SAR
•       
Hungary
•       
India
•       
Ireland
•       
Israel
•       
Italy
•       
Japan
•       
Jordan
•       
Korea
•       
Luxembourg
•       
Macau
•       
Madagascar
•       
Mauritius
•       
Mexico
•       
Morocco
•       
Panama
•       
Reunion
•       
Russia
•       
Singapore
•       
South Africa
•       
Switzerland
•       
Taiwan
•       
Turkey
•       
United Arab Emirates
•       
United Kingdom
•       
Venezuela
•       
Vietnam







